This case was brought by the administrator of the deceased Williams against the defendant to recover for an alleged negligent injury resulting in death. Williams was killed by a scheduled train running over the tracks of the defendant, near a tunnel, allegedly while prostrate upon the tracks in a drunken condition. On defendant's demurrer to the evidence the court below entered judgment as of nonsuit.
The case involves no novel features which would justify extended discussion. *Page 790 
On a careful examination of the record the Court is of the opinion that the judgment of nonsuit should be affirmed, and it is so ordered.
Affirmed.